Exhibit 10.11A
AMENDMENT NO. 1 TO THE
CHS INC.
NONEMPLOYEE DIRECTOR RETIREMENT PLAN
CHS Inc., pursuant to the power of amendment reserved to it in Section 7.1 of
the CHS Inc. Nonemployee Director Retirement Plan (“Plan”), hereby amends the
Plan in the manner set forth below.
Effective for each Director who was serving as an Eligible Director as of
August 31, 2011, the last sentence in Section 5 of the Plan shall be amended to
read as follows:
The amount of the Eligible Director’s monthly retirement benefit under the Plan
shall equal Two Hundred Fifty Dollars ($250) multiplied by the Eligible
Director’s Years of Service, subject to a maximum monthly benefit of Three
Thousand Dollars ($3,000)
Effective September 1, 2011, participation in the Plan is frozen and further
benefit accruals under the Plan shall be permanently discontinued. Director
services rendered on or after September 1, 2011 (i.e., for the Company’s 2012
fiscal year and each fiscal year thereafter) shall be disregarded for purposes
of determining an Eligible Director’s retirement benefit under the Plan.
Date: September 7, 2011

                  /s/ Michael Toelle       Michael Toelle      Chairman   

 